Citation Nr: 1217509	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a peripheral nerve disability of the bilateral upper extremities, to include as secondary to a service-connected back injury, status post L3-L4 laminectomy, status post L3-L1 spinal fusion.  

2.  Entitlement to an initial compensable rating for macular drusens of both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Historically, the Board notes that, in a June 2003 rating decision, the RO granted service connection for lower back pain, status post L3-L4 laminectomy, neurogenic bladder, hemorrhoids, sinusitis, plantar warts on the right foot, and plantar warts on the left foot.  The RO also denied service connection for numerous other claimed disabilities.  In June 2003, the Veteran filed a notice of disagreement (NOD) with this rating decision, in which he asserted that the rating decision did not include consideration of a VA examination performed in December 2002.  The reports of June and August 2003 VA examinations were subsequently associated with the claims file.  

In the January 2004 rating decision, the RO granted service connection for erectile dysfunction, a growth (lipoma) on the left knee, migraine headaches, conjunctivitis, a cyst on the left (dominant) wrist, a temporomandibular joint condition, psoriasis of the scalp, face, and ears, macular drusens of both eyes, bursitis of the left (dominant) shoulder,  bursitis of the right (nondominant) shoulder, and an umbilicus hernia.  The RO also awarded special monthly compensation based on loss of use of a creative organ.  The RO continued a 40 percent rating for the Veteran's service-connected lower back disability and continued noncompensable (0 percent) ratings for hemorrhoids, sinusitis, plantar warts on the right foot, plantar warts on the left foot, and a neurogenic bladder.  The RO also denied service connection for numerous other claimed disabilities, including peripheral nerve injuries.  In the January 2004 rating decision, the RO advised the Veteran that the June 2003 rating decision had been made without the benefit of the June 2003 VA examination report and, so, in the January 2004 rating decision, the RO was reconsidering all issues decided in the June 2003 rating decision.  The RO went on to state that it found that the Veteran's June 2003 NOD was not in order since the June 2003 VA examination had been received and all of the issues were reviewed and new decisions had been made.  The RO advised the Veteran that, if he continued to disagree with any of the issues adjudicated in the January 2004 rating decision, he should submit a new NOD.  In April 2004, he submitted an NOD as regards the initial ratings assigned for his service-connected sinusitis, migraine headaches, and macular drusens, and the denials of service connection for chronic peripheral nerve damage, a right ankle disability, and an ingrown right toenail.  The RO issued a statement of the case (SOC) regarding these six issues in January 2006.  In his February 2006 VA Form 9 (substantive appeal), the Veteran indicated that he had read the SOC and was only appealing his claims for higher ratings for migraine headaches, sinusitis, and macular drusens, and his claims for service connection for peripheral nerve injuries and a right ingrown toenail.  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew his claim for service connection for an ingrown toenail of the right foot.  In May 2010, the Board granted a 30 percent rating for sinusitis, denied an initial rating in excess of 30 percent for migraine headaches, and dismissed the appeal as regards the claim for service connection for an ingrown toenail of the right foot.  The Board remanded the claim for service connection for a peripheral nerve disability of the bilateral upper and lower extremities, to include as secondary to a service-connected back injury, status post L3-L4 laminectomy, status post L3-L1 spinal fusion, and the claim for an initial compensable rating for macular drusens of both eyes for further development.  

In a November 2011 rating decision, the Appeals Management Center granted service connection for right lower extremity dysesthesia and left lower extremity dysesthesia.  Each disability was evaluated as 10 percent disabling, effective December 1, 2001.  This rating decision represents a full grant as regards the claim for service connection for a peripheral nerve disability of the bilateral lower extremities; however, there is no indication that the Veteran has been awarded service connection for a peripheral nerve disability of the bilateral upper extremities.  As was noted in the May 2010 Board decision and remand, during the August 2009 hearing, the Veteran clarified that his claim for service connection for peripheral nerve injuries was intended as a claim for service connection for a peripheral nerve disability in both the upper and lower extremities, to include as secondary to his service-connected back disability.  As such, the claim for service connection for a peripheral nerve disability of the bilateral upper extremities remains in appellate status.  

The Board notes that, in his May 2002 claim for service connection, the Veteran asserted that he was seeking service connection for groin problems, and reported in-service treatment which included treatment for yeast infections in the groin.  It does not appear that this service connection claim has yet been adjudicated.  Similarly, in a May 2002 e-mail to VA regarding his claim, the Veteran indicated that he hoped the RO had received a copy of his claim to allow for processing of his claim for disability, clothing allowance, and reimbursement for medication and supplies.  There is no indication in the record before the Board that claims for a clothing allowance and/or a claim for reimbursement for medication and supplies has been adjudicated.  

Additionally, in his April 2004 NOD, the Veteran indicated that he was seeking service connection for a cervical spine disorder.  In a May 2004 letter, the RO advised the Veteran that his claim for service connection for cervical spine damage was being referred to the predetermination team for development and rating review; however, the record before the Board does not reflect that this claim has been adjudicated.  Further, in a June 2004 statement, the Veteran reported that floaters in his eyes were worse due to the deterioration of his macular muscles.  While his claim for service connection for floaters was previously denied in the June 2003 and January 2004 rating decisions, the June 2004 statement appears to raise a request to reopen the claim for service connection for floaters, to include as secondary to service-connected macular drusens.  Finally, the diagnoses on VA eye examination in June 2010 included chronic central serous retinopathy, diagnosed while on active duty in 2004.  The Board notes that the Veteran was not on active duty in 2004; rather, he separated from service in November 2001.  Nevertheless, the June 2010 VA examination report may be interpreted as raising a claim for service connection for chronic central serous retinopathy.  

The issues of entitlement to service connection for groin problems, a cervical spine disorder, and chronic central serous retinopathy, as well as the request to reopen a claim for service connection for floaters, to include as secondary to service-connected macular drusens, a claim for a clothing allowance, and a claim for reimbursement for medication and supplies have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

At the outset, as discussed above, while service connection for dysesthesia in the right and left lower extremities has been granted, the claim for service connection for a peripheral nerve disability of the bilateral upper extremities remains on appeal.  While the Veteran was afforded a VA examination to evaluate his claimed peripheral nerve disability in the upper extremities in June 2010, the November 2011 SSOC addressed only the claim for an initial compensable rating for macular drusens of both eyes.  The claim for service connection for peripheral nerve disability was most recently addressed by the RO in the January 2006 SOC.  Additional evidence pertinent to the claim for service connection for a peripheral nerve disability of the upper extremities, to include the June 2010 VA examination report, was associated with the claims file prior to certification of the case to the Board.  Thus, the claim must be remanded for initial consideration of this evidence and issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Additionally, the Board finds that further development regarding the claim for service connection is warranted.  In this regard, the record reflects that, in 1986, the Veteran was involved in an accident in which he was thrown from a bicycle.  The Veteran underwent lumbar spine surgery in June 1992 and April 1999.  During May 1999 follow-up after surgery he described numbness and tingling in both forearms.  Two days later, he complained of some numbness and pain in the right C6 area.  Sensation was mildly decreased in the right C6 area.  The Veteran was involved in a motor vehicle accident in September 1999.  A January 2000 treatment record indicates that the Veteran had a history of a neurological deficit in the right thumb secondary to his accident.  Hypoparesthesias in the right arm and first through third fingers were noted in February and May 2000.  In June 2001, the Veteran reported that his index and middle fingers were chronically numb, and added that his right palm was numb.  Clinical evaluation of the neurologic system was normal on examination.  

During a June 2003 VA examination, the Veteran reported that, after his accident, his cervical spine was compressed and his lumbar spine was fractured.  He described a sensory disturbance in the first through third fingers of each hand since this accident.  

The diagnoses on VA examination in August 2003 included paresthesias of the first through third fingers of both hands as well as pain and paresthesias in the right palm.  The examiner noted that paresthesias of the fingers began in 1999 by the Veteran's report and records.  

In his April 2004 NOD, the Veteran asserted that he had bilateral neuropathy of both hands due to a compressed disc in his cervical spine and added that he had had this condition since April 1999.  

A July 2004 treatment record reflects that the Veteran complained of pain in the scapulae, right greater than left, after a 1992 bicycle accident.  He also described aching in the bilateral palms and tingling and numbness in the index, middle, and ring fingers of each hand since 1999.  The assessment was cervical root disorder status post severe motor vehicle accident.  X-ray of the cervical spine revealed mild degenerative changes at C6-7.  

During the August 2009 hearing, the Veteran testified that he underwent surgery on his lower back in service, but he experienced pain and numbness in his palms and numbness in his fingers and shoulders related to his upper back.  

During private treatment in September 2009, the Veteran reported numbness in his hands since lumbar spine surgery in 1999.  He added that he experienced pain through his neck and shoulder, with pain radiating from the neck to the upper arm.  The physician noted that the Veteran's chronic pain over his neck, shoulders, and back was muscular in origin.  

In light of the evidence of record, in May 2010, the Board remanded the claim for service connection for a peripheral nerve disability of the bilateral upper and lower extremities to afford the Veteran a VA examination.  The VA examiner was instructed to identify any current neurological disability of the upper and/or lower extremities and to determine if any such disabilities were etiologically related to service or to the Veteran's service-connected back disability.  

The Veteran was afforded a VA examination in June 2010.  He gave a history of injuring his back when he was hit by a truck while bicycling during service, followed by lumbar spine surgeries in 1992 and 1999.  The examiner noted the Veteran's complaint of dysesthesias in the fingers during service.  Examination revealed no root-like sensory loss in the arms.  Cervical spine X-ray revealed cervical spondylosis with the main abnormality at C6-C7 with diminished disc space height.  The pertinent diagnosis was cervical spondylosis with stiffness in the trapezius muscles secondary to mild limitation of neck mobility.  The examiner acknowledged that the medical records indicated that the Veteran first reported tingling in the distal digits while in service.  He added that, while this was a somewhat unusual symptom, based on the radiologic finding, it was as likely as not that this was secondary to his cervical spondylosis.  He added that, based on the history and clinical examination, it was much less likely than not that the Veteran had carpal tunnel syndrome, stating that such an assertion would be merely speculative.    

While the June 2010 VA examiner acknowledged that the Veteran first reported tingling in the distal digits during service, he did not provide a clear opinion regarding whether he has a current neurological disability of the upper extremities related to service or to his service-connected back disability.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Board finds that remand to obtain a supplemental opinion from the June 2010 VA examiner, regarding the Veteran's claimed peripheral nerve injury of the bilateral upper extremities, is warranted.  In rendering the requested opinion, the examiner should consider and address the in-service and post-service complaints regarding neurological symptoms in the upper extremities (discussed above).  The examiner should also consider and address the Veteran's reports of neurological symptoms in his upper extremities since 1999 (also discussed above).  

The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the June 2010 VA neurological examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Further, as noted in the introduction, the Veteran has raised a claim for service connection for a cervical spine disorder, and the record suggests that his neurological complaints in the upper extremities may be related to a cervical spine disorder.  The Board finds that the claim for service connection for a peripheral nerve injury of the bilateral upper extremities is inextricably intertwined with the claim for service connection for a cervical spine disorder, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the referred issue of entitlement to service connection for a cervical spine disorder should be adjudicated prior to the AOJ's readjudication of the claim for service connection for a peripheral nerve injury of the bilateral upper extremities.

The Board also finds that additional action regarding the claim for an initial compensable rating for macular drusens of both eyes is warranted.  In this regard, the diagnoses on VA examination in June 2003 included macular drusens, both eyes.  The examiner commented that the Veteran should be examined regularly due to the drusens of the macula, although, at the time of examination, there was no impairment of the function of the macula.  

As regards his claimed macular drusens, an August 2003 VA examiner noted that the Veteran was having recurrent ophthalmological evaluation to assess the progress of his disease.  The examiner acknowledged review of the service treatment records, and noted findings of macular drusens in both eyes during service.  

In June 2004, the Veteran reported that his vision had become worse and asserted that, on May 5, 2004 an ophthalmologist had noted partial blindness and vision waviness.  The Veteran added that he wore trifocals, his eyes tired very easily, and floaters were worse due to the deterioration of the macular muscles.  

Treatment records dated from October 2003 to August 2009 include findings of macular drusens.  An April 2004 record from the Army Health Clinic, optometry clinic, reflects that the Veteran had pigment epithelial detachment in the right eye and pigment epithelial detachment/drusen irregularity in the left eye.  The assessment was atypical macular degeneration and the Veteran was referred to a retinal specialist.  The following month, he was seen by the specialist, Dr. Z.  This physician noted the Veteran's history of atypical macular degeneration and drusen.  The Veteran described a certain angle in the left eye in which he was not able to see and reported that he had a film in front of both eyes which was better with closing his eyes for 30 minutes.  Dr. Z. noted that an Amsler grid revealed wavy lines in the right part for the right eye, while the whole grid was seen as being waved in the left eye.  Angiography of the right eye revealed nasal and above the macula window defects, temporal of the fovea detachment of the pigment epithelium.  Angiography of the left eye revealed detachment of the pigment epithelium in the macula.  Dr. Z. stated that the angiographic findings were compatible with a central serous retinopathy.  The diagnosis was chronic central serous retinopathy.  Dr. Z. noted that the metamorphopsies in the Amsler grid were compatible with this type of retinopathy.  As regards the "film" described by the Veteran, Dr. Z. noted that the Veteran had a severe pathologic Schirmer test, and recommended the use of artificial tears.  During treatment in August 2009, a private optometrist noted that the Veteran had a positive Amsler grid in each eye and had bilateral drusen, more in the left eye than the right.  A note on the August 2009 Amsler grid of the left eye indicates that all horizontal lines appeared to have ghost images.  

During the August 2009 hearing, the Veteran testified that he was a professor, which required a lot of reading, but his eyes would get tired so he would have to rest.  He stated that the macular drusens in both eyes were getting worse and he could not see his finger in front of his left eye (although he could see it with his right).  He testified that straight lines appeared wavy and he was losing his visual acuity in his left eye. He reported that he had the same types of problems in his right eye, but the left was worse than the right.  

The Veteran was afforded a VA eye examination to evaluate his macular drusens in June 2010.  He complained of distortion of vision, as documented in Amsler grids, eye fatigue at the end of the day, and floaters for years.  He reported that he wore glasses and denied diplopia.  In discussing his history of ocular disease, the examiner noted that the Veteran had been diagnosed with chronic central serous retinopathy while on active duty in Germany around 2004 and had been diagnosed with atypical macular drusen around 1986.  He added that the Veteran had been diagnosed with conjunctivitis/inflammation of the cornea during active duty, although this was not active at the time of examination.  Corrected distant vision was 20/25 in the right eye and 20/20 in the left eye.  Visual field confrontation was full in each eye.  Ophthalmoscopy revealed multiple irregular drusen, more in the left eye than the right.  There were posterior vitreous detachments, and irregular pigment epithelial detachments.  

The assessment following review of the record included macula drusen diagnosed very early in the Veteran's military career and well-documented multiple episodes of irregularities/distortions in the Amsler grid.  The examiner noted that the Veteran had been diagnosed with chronic central serous retinopathy while on active duty around 2004.  He opined that the Veteran's residual distortions and mild decrease in vision were more likely than not due to his chronic central serous retinopathy.  The diagnoses also included a history of conjunctivitis/inflammation of the cornea, diagnosed while on active duty, but not active at the time of examination.  The examiner concluded by noting that the Veteran had floaters for many years, which were more likely than not due to his posterior vitreous detachments.  

The Board notes that the Veteran is in receipt of a noncompensable (0 percent) rating for his macular drusens, pursuant to Diagnostic Code 6099-6001.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

As set forth under 38 C.F.R. § 4.84a, keratitis is to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (as in effect prior to December 10, 2008).

While the June 2010 VA examination report described the Veteran's visual acuity and field, this report does not clearly indicate whether or not the Veteran has experienced pain, rest requirements, or periodic incapacity as a result of his service-connected macular drusens.  Such an opinion is particularly warranted in light of the Veteran's August 2009 testimony that he was a professor, which required a lot of reading, but his eyes would get tired so he would have to rest.  Moreover, while it appears that the June 2010 VA examiner attributed both the Veteran's decrease in visual acuity and distortions in Amsler grids to his chronic central serous retinopathy, in light of the findings of macular drusens in the post-service treatment records (discussed above), it is unclear whether the Veteran has experienced any active pathology related to macular drusens since December 1, 2001, the effective date of the grant of service connection.  Notably, the June 2010 VA examiner indicated that the Veteran's conjunctivitis/inflammation of the cornea was not active, but did not specifically address active pathology as regards his macular drusens.  The Board also observes that the June 2003 VA examiner indicated that there was no impairment of function of the macula.  

Because VA undertook to provide a VA examination to evaluate the service-connected macular drusens, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of the service-connected macular drusens, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In evaluating the service-connected macular drusens, the VA examiner should consider and address the Veteran's assertion, made in November 2011, that his macular drusens caused problems with depth perception and a white film over his eyes (tired eyes) at the end of the day.  

Additionally, the record indicates that there may be outstanding records which are potentially pertinent to each of the claims on appeal.  In this regard, in September 2009, the Veteran submitted a CD which includes images from a September 2009 MRI of the cervical spine; however, no report evaluating these images has been submitted.  Such a report would be potentially pertinent to the claim for service connection for a peripheral nerve disability of the bilateral upper extremities.  Further, in a June 2004 statement, the Veteran reported that he saw Dr. Z. for treatment of his eyes on May 5 and May 21, 2004.  The record includes a report from Dr. Z., dated May 21, 2004, regarding treatment rendered on May 5, 2004.  It is unclear whether any additional treatment records from Dr. Z. may be available.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records.  

Further, the record reflects that, in April 2006, the Veteran filed a claim for VA vocational rehabilitation in which he asserted that he could not perform jobs that required any physical labor and was unable to sit or stand for long periods of time, as he had permanent rods in his back which limited his physical stamina.  As the Veteran has claimed that his peripheral nerve disability of the bilateral upper extremities may be secondary to a service-connected back injury, his VA vocational rehabilitation records are potentially pertinent to this claim.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file or the Veteran's Virtual VA e-folder any records contained in the Veteran's vocational rehabilitation folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  While a December 2006 VCAA letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection for peripheral neuropathy on a direct basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for secondary service connection.  Accordingly, the Veteran should be furnished VCAA notice regarding the claim for service connection for a peripheral nerve disability of the bilateral upper extremities, to include as secondary to a service-connected back injury, status post L3-L4 laminectomy, status post L3-L1 spinal fusion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a peripheral nerve disability of the bilateral upper extremities, to include as secondary to a service-connected back injury, status post L3-L4 laminectomy, status post L3-L1 spinal fusion.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a neurological disorder of the upper extremities and/or macular drusens.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Veteran's Virtual VA e-folder.  A specific request should be made for the report of a September 2009 MRI of the cervical spine and any additional treatment records from Dr. Z. (identified above).  

3. Associate with the claims file or the Veteran's Virtual VA e-folder any pertinent records contained in the Veteran's VA vocational rehabilitation folder.

4.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the June 2010 VA neurological examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should clearly identify any current neurological disorder of the upper extremities.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that such disorder was proximately due to, or alternatively, aggravated by a service-connected back disability.  

In rendering the requested opinion, the examiner should consider and address the in-service and post-service complaints regarding neurological symptoms in the upper extremities (discussed above).  The examiner should also consider and address the Veteran's reports of neurological symptoms in his upper extremities since 1999 (also discussed above).  The complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected macular drusens of both eyes.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe the Veteran's service-connected macular drusens of both eyes, and should provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity attributable to his macular drusens.  He or she should address whether the Veteran is experiencing any "active" pathology of his service-connected macular drusens, or, based on a review of the claims file, could be said to have had active pathology due to his service-connected disability at any point since December 1, 2001. 

In rendering the requested opinion, the physician should specifically consider and address the Veteran's August 2009 testimony that he was a professor, which required a lot of reading, but his eyes would get tired so he would have to rest, as well as his assertion, made in November 2011, that his macular drusens caused problems with depth perception and a white film over his eyes (tired eyes) at the end of the day.  He or she should further consider and address the post-service findings of macular drusens (discussed above) and indicate whether such findings reflect active pathology.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, as well as adjudicating the claim for service connection for a cervical spine disorder, the AMC/RO should readjudicate the claims on appeal.

7.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



